Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  “IACS” should be written in whole name.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Le Caer et al (US 4,595,429, thereafter US’429).
Regarding claim 1, US’429 teaches a microcrystalline aluminum-based alloys with alloy composition including Al, Fe, W, and C (Abstract, claims, and examples of US’429). The comparison between the claimed alloy composition ranges and the those disclosed by US’429 (Abstract, claims, and examples of US’429) is listed in the following table. All of the essential alloy composition ranges disclosed by US’429 overlap the alloy composition ranges as recited in the instant claim. Overlapping in composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize alloy elements ranges including Fe, W, C, and Al from the disclosure of US’429 as recited in the instant claim since US’429 teaches the same Al based alloy material throughout the whole disclosed range.

Element
From instant Claim 1 (in at.%)
US’429 (in at%)
overlapping range
(in at%)
Fe
1.2 to < 6.5
0-40
1.2 to < 6.5
At least one of, Nd, W, and Sc
0.15 to < 5
W: 0-15
0.15 to < 5
At least one of C and B
0.005 to < 2
3 or less
0.005 to < 2
Al
Balance and impurities
Balance and impurities
Balance and impurities



Claim(s) 2-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’429) in view of Maeda et al (US-PG-pub 2020/0362441 A1, listed in IDS filed on 3/23/2022, thereafter PG’441) .
Regarding claim 2, US’429 teaches forming micro-crystallized alloy having a grain size less than about 1,000 nm (abstract and claims of US’429), which reads on the claimed parent phase with average grain size no more than 1,700 nm as recited in the instant claim. US’429 does not specify including particles as recited in the instant claim. PG’441 teaches a Al based alloy composition comprising metallic element including Fe Nd, and Sc with composition ranges within the claimed ranges of Fe, Nd, and Sc (Abstract, Examples, and claims of PG’441) and more specifically, PG’441 teaches forming microstructure contains a parent phase and compound particles present in the parent phase, the parent phase being composed mainly of Al, and the compound particles being composed of a compound containing Al, Fe, and Nd and the compound particles have a major-axis length of 105 nm (par.[0084]-[0085] of PG’441), which reads on the claimed particle dimension as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the particle size as demonstrated by PG’441 for the Al-based alloy of US’429 since both of US’429 and PG’441 teaches the same Al-based alloy with excellent high strength throughout whole disclosing range and PG’441 specify the alloy having improvement for the electrical conductivity of the Al based alloy (abstract and examples of PG’441).
Regarding claims 3 and 8, PG’441 specify aspect ratio less than 3.3 (par.[0085] of PG’441) and PG’441 teaches an electrical conductivity of 50% IACS or more (abstract and claims of PG’441), which reads on the claimed limitations in the instant claims.
Regarding claims 4-7, the claimed mechanical properties: TS at 25oC (cl.4), 0.2% proof strength at 25oC (cl.5), rate reduction in TS form temperature 25oC to 250oC (cl.6), and elongation at 25oC (cl.7) are recognized as material’s properties fully depended on the alloy composition and microstructures. US’429 in view of PG’441 teaches the similar Al-based alloy with same parent and particle microstructure manufactured by extruding (par.[0228]-]0229] and [0260]-[0262] of PG’441) as recited in the instant invention, the claimed properties would be highly expected for the Al-based alloy of US’429 in view of PG’441. MPEP 2112 01 and 2145 II. More specifically, PG’441 provides example #12 in table 1 having TS 441 MPa and 6% elongation, which reads on the claimed properties in claims 4 and 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 17/431,965 (US-PG-pub 2022/0136088 A1).  
Regarding instant claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-20 of copending application No. 17/431,965 (US-PG-pub 2022/0136088 A1) teaches all of the essential Al based alloy compositions and impurities with overlapping ranges and similar microstructures and properties. Overlapping in composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize alloy elements ranges as disclosed in claims 1-20 of copending application No. 17/431,965 (US-PG-pub 2022/0136088 A1) since claims 1-20 of copending application No. 17/431,965 (US-PG-pub 2022/0136088 A1) teaches the same Al based alloy material throughout the whole disclosed range. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734